FILED
                           FOR PUBLICATION
                                                                          FEB 16 2017
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


STATE OF WASHINGTON and STATE                   No.    17-35105
OF MINNESOTA,
                                                D.C. No. 2:17-cv-00141
              Plaintiffs-Appellees,             Western District of Washington,
                                                Seattle
 v.

DONALD J. TRUMP, President of the               ORDER
United States; et al.,

              Defendants-Appellants.



THOMAS, Chief Judge:

      The United States has represented to the Court that the President intends to

issue a new Executive Order and has urged the Court to “hold its consideration of

the case until the President issues the new Order.” The United States has further

represented that it will inform the Court of any new developments.

      En banc proceedings before this Court are stayed pending further Order of

this Court.